Title: To George Washington from William Washington, 23 July 1796
From: Washington, William
To: Washington, George


        
          Sir
          Charleston [S.C.] July 23d 1796
        
        Before the arrival of Mr Purviance’s Vessel last Fall, on board of which it was intended that Royal-Gift should have been shipped for Baltimore, that most inveterate disorder called the Farcy, which I believe to be incurable in a warm climate, plainly manifested itself on him. The effects of that disorder had debilitated him to such a degree that he could not be travell’d to Charleston.

He lingered with it all last winter & part of the Spring and finally fell a victim to it. I can only regret that Royal-Gift was brought hither by my instrumentality, being urged by several Gentlemen of this Country to make the application. I have, now, no doubt that he was affected with that disorder at a very early period after his arrival in this Country because it was found impracticable to fatten him and because running ulcers about the legs the usual symptoms of the Farcy always attended him.
        Notwithstanding the repeated applications made to Mr Fraser I have not been able to prevail on him to render an account of the second years covering, of Royal-Gift, at his house, but as he was only to charge for the Mares or Asses actually in foal, I don’t believe that more money will be recovered than will pay for the hire of the groom. I am Sir with the greatest Respect yr very H. Servt
        
          W. Washington
        
      